 
DEFERRED SHARE AWARD AGREEMENT




This Deferred Share Award Agreement (the “Agreement”) is effective as of July
20, 2009, by and between AMR Corporation, a Delaware corporation (the
“Corporation”), and [FIRST NAME LAST NAME], employee number [EMPLOYEE
NUMBER] (the “Employee”), an officer or key employee of one of the Corporation’s
Subsidiaries.


WHEREAS, pursuant to the AMR Corporation 2009 Long Term Incentive Plan (as
amended, the “LTIP”), the Compensation Committee (the “Committee”) of the Board
of Directors of the Corporation (the “Board”) has determined that the Employee
is an officer or key employee and has further determined to make an award of
deferred stock from and pursuant to the LTIP (the “Award”) to the Employee as an
inducement for the Employee to remain an employee of one of the Corporation’s
Subsidiaries.


NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:


1.           Grant of Award.


Subject to the terms and conditions of this Agreement, the Employee is hereby
granted the Award effective as of July 20, 2009 (the “Grant Date”), in respect
to [NUMBER] shares of the Corporation’s Common Stock (the “Shares”).  Subject to
the terms and conditions of this Agreement, the Shares covered by the Award will
vest, if at all, in accordance with Section 2 hereof, on July 20, 2012 (such
date hereby established as the “Vesting Date” of the Award).


2.           Distribution of Award.


Distribution with respect to the Award will occur, if at all, in accordance with
the following terms and conditions:


(a)           If the Employee is on the payroll of a Subsidiary that is
wholly-owned, directly or indirectly, by the Corporation as of the Vesting Date,
the Shares covered by the Award will be paid by the Corporation to the Employee
on or about the Vesting Date.


(b)           In the event the Employee’s employment with a Subsidiary of the
Corporation is terminated prior to the Vesting Date due to the Employee’s death,
Disability, Retirement or termination not for Cause (each an “Early
Termination”), the Shares covered by the Award will vest on a pro-rata basis and
will be paid to the Employee (or, in the event of the Employee’s death, the
Employee’s designated beneficiary for the purposes of the Award, or in the
absence of an effective beneficiary designation, the Employee’s estate).  The
pro-rata basis will be a percentage where: (i) the denominator of which is 36,
and (ii) the numerator of which is the number of months from the Grant Date
through the month of Early Termination, inclusive.  The Shares comprising the
pro-rata Award will be paid by the Corporation to the Employee (or, in the event
of the Employee’s death, the Employee’s designated beneficiary for the purposes
of the Award, or in the absence of an effective beneficiary designation, the
Employee’s estate) on or about the Vesting Date, subject to Section 2(e) of this
Agreement.  Notwithstanding the foregoing, in no event will a payment be
provided to the Employee unless and until the Employee’s Retirement or
termination not for Cause constitutes a “separation from service” for purposes
of Treasury Regulation 1.409A-1(h) or successor guidance thereto.


(c)           In the event of a Change in Control of the Corporation prior to
the payment of the Shares subject to the Award, such payment will be made within
60 days of the date of the Change in Control.  In such event, the Vesting Date
will be the date of the Change in Control.


(d)           Notwithstanding the terms of Sections 2(a), 2(b) and 2(c), the
Award will be forfeited in its entirety if prior to the Vesting Date:


 
(i)
the Employee’s employment with a Subsidiary of the Corporation is terminated for
Cause, or if the Employee terminates such employment prior to his or her
Retirement;



 
(ii)
the Employee becomes an employee of a Subsidiary that is not wholly-owned,
directly or indirectly, by the Corporation; or



(iii)  
the Employee takes a leave of absence without reinstatement rights, unless
otherwise agreed in writing between the Corporation (or a Subsidiary or
Affiliate thereof) and the Employee.



(e) Notwithstanding the third sentence of Section 2(b) above, if the Employee is
a “specified employee” pursuant to Treasury Regulation 1.409A-1(i) or successor
guidance thereto, any payment on account of his or her Retirement or termination
not for Cause shall be delayed until following the earlier of: (i) the sixth
month anniversary of the date of separation from employment due to Retirement or
termination not for Cause or (ii) the date of the Employee’s death.


(f) To the extent the Shares covered by the Award are otherwise payable pursuant
to this Agreement and except as otherwise provided herein, such Shares will be
paid on the applicable dates and events specified herein (each a “Payment
Date”); provided however, in no event shall any such payment be made later than
the 15th day of the third month of the calendar year immediately following the
calendar year in which the Payment Date occurs.


(g) The amount of the Shares paid hereunder shall be reduced by the aggregate
amount of federal, state, and local income and payroll taxes that are required
to be withheld in connection with the payment of such Shares.


3.           Transfer Restrictions.


Unless otherwise permitted by the Committee, this award is non-transferable,
other than by will or by the laws of descent and distribution, and may not be
assigned, pledged or hypothecated and will not be subject to execution,
attachment or similar process.  Upon any attempt by the Employee (or the
Employee’s successor in the interest after the Employee’s death) to effect any
such disposition, or upon the levy of any such process, the Award may
immediately become null and void, at the discretion of the Committee.


4.           [Intentionally omitted]


5.           Miscellaneous.


This Agreement (a) will be binding upon and inure to the benefit of any
successor of the Corporation, (b) will be governed by the laws of the State of
Texas and any applicable laws of the United States, and (c) may not be amended
without the written consent of both the Corporation and the
Employee.  Notwithstanding the foregoing, this Agreement may be amended from
time to time without the written consent of the Employee pursuant to Section 7
below and as permitted by the LTIP.  No contract or right of employment will be
implied by this Agreement.


In consideration of the Employee’s privilege to receive the Award under this
Agreement, the Employee agrees: (i) not to disclose any trade secrets of, or
other confidential or restricted information of the Corporation or any of its
Subsidiaries to any unauthorized party; (ii) not to make any unauthorized use of
such trade secrets or confidential or restricted information during or after his
or her employment with any Subsidiary of the Corporation; and (iii) not to
solicit any then current employees of any Subsidiary of the Corporation to join
the employee at his or her new place of employment after such employment has
terminated.  In addition to all other rights and remedies available to the
Corporation, the failure by the Employee to abide by the foregoing obligations
shall result in his or her award being forfeited in its entirety.




The Employee shall not have the right to defer any payment of the Shares covered
by the Award.  Except as provided in this Agreement, the Committee and
Corporation will not accelerate the payment of any of the Shares covered by the
Award.


Notwithstanding anything in this Agreement to the contrary, the Committee may
elect, at any time and from time to time, in lieu of issuing all or any portion
of the Shares, to make substitutions for such Shares, all to the effect that the
Employee will receive cash or other marketable property of a value equivalent to
what the Employee would have received upon a payment of Shares.  Additionally,
notwithstanding anything to the contrary contained in this Agreement, (i) any
obligation of the Corporation to pay or distribute any shares under this
Agreement is subject to and conditioned upon the Corporation having sufficient
stock in the LTIP  to satisfy all payments or distributions under this Agreement
and the LTIP, and (ii) any obligation of the Corporation to pay or distribute
cash or any other property under this Agreement is subject to and conditioned
upon the Corporation having the right to do so without violating the terms of
any covenant or agreement of the Corporation or any of its Subsidiaries.


To the extent the Award is forfeited, any and all rights of the Employee under
this Agreement shall cease and terminate with respect to such forfeited Award,
or portion thereof, without any further obligation on the part of the
Corporation.


Capitalized terms not otherwise defined herein shall have the meanings set forth
for such terms in the LTIP.


6.           Adjustments in Awards.


In the event of a stock dividend, stock split, merger, consolidation,
re-organization, re-capitalization or other change in the corporate structure of
the Corporation, appropriate adjustments shall be made by the Corporation and
the Committee to the Award.


7.           Section 409A Compliance.


This Agreement is intended to avoid, and not otherwise be subject to, the income
inclusion requirements, interest and penalty taxes of Section 409A of the Code,
and the regulations and other guidance issued thereunder, and shall be
interpreted in a manner consistent with that intent.  Notwithstanding the
foregoing, in the event there is a failure to comply with Section 409A of the
Code, the Corporation and the Committee shall have the discretion to accelerate
the time of payment of the Shares covered by the Award, but only to the extent
of the amount required to be included in income as a result of such
failure.  Amendments to this Agreement and/or the LTIP may be made by the
Corporation, without the Employee’s consent, in order to ensure compliance with
Section 409A of the Code and the regulations and other guidance issued
thereunder.


8.  
Securities Law Requirements.



Notwithstanding any provision in this Agreement to the contrary, the Corporation
shall not be required to make any distribution of Shares pursuant to this Award
during such period that the Corporation reasonably anticipates that such
distribution will violate federal securities laws or other applicable law.  The
Corporation may require the Employee to furnish to the Corporation, prior to the
issuance of any Shares hereunder, an agreement, in such form as the Corporation
may from time to time deem appropriate, in which the Employee represents that
the Shares acquired by him or her hereunder are being acquired for investment
and not with a view to the sale or distribution thereof.


IN WITNESS HEREOF, this Agreement is entered into as of the date first above
written.






Employee                                                                                     AMR
CORPORATION






______________________________                                                                                                __________________________
[NAME]                                                                           Kenneth
W. Wimberly
Corporate Secretary





 
 

--------------------------------------------------------------------------------

 



Deferred Shares
     
Officer Name
 
Number of Deferred Shares Granted
G.J. Arpey
 
295,000
T.W. Horton
 
113,800
D. P. Garton
 
131,331
R.W. Reding
 
113,800
G.F. Kennedy
 
64,800

 